Citation Nr: 0812102	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-26 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Dependents' Educational 
Assistance. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to September 
1966.  The veteran died in December 2004.  The appellant is 
his surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO decision, which 
denied the appellant's claim for service connection for cause 
of the veteran's death and her claim for eligibility to 
Dependents' Educational Assistance.  

In March 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Winston-Salem, 
North Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.


FINDINGS OF FACT

1.  The veteran died in December 2004.  The death certificate 
shows that the immediate cause of his death was a gun shot 
wound to the head.

2.  The veteran was not service connected for any 
disabilities at the time of his death.  

3.  The competent medical evidence of record does not 
demonstrate that the veteran's death was related to service. 

CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2007).

2.  The requirements for entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 have not 
been met. 38 U.S.C.A. § 3501 (West 2002 & Supp. 2007); 38 
C.F.R. § 21.3021(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

An April 2005 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed her that additional information 
or evidence was needed to support her claims, and asked her 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 Dependents and 
Indemnity Compensation (DIC), the Court held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  

The RO notified the appellant of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition in an April 2005 letter, 
indicating that to support a claim for DIC benefits, the 
evidence must show that the veteran died while on active duty 
or that the veteran died from a service-connected injury or 
disease.  As the veteran was not service connected for any 
disabilities prior to his death, and it is evident from the 
appellant's statements and testimony that she is aware that 
the veteran was not service-connected for any disabilities at 
the time of his death, the Board finds no error in regards to 
the first 2 notification requirements under section 5103.  
Furthermore, the RO advised the appellant of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  

Even if it was held that the RO's language as to the 3rd 
notification requirement was insufficient, the Board also 
notes that it appears from the Travel Board hearing 
transcript that the appellant already had actual knowledge of 
the information required to substantiate a DIC claim based on 
a condition not yet service connected.  Any error with regard 
to proper notice is nonprejudicial, and a remand the 
veteran's case for issuance of a new VCAA letter is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private medical records are in the file.  All 
records identified by the appellant as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

In regards to the veteran's claims, the Board notes that the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an opinion is not needed in this case 
regarding the veteran's cause of death because the only 
evidence indicating the veteran's cause of death is related 
to an in-service event is the appellant's own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination or an opinion.  As will be discussed below, 
the appellant contends that the veteran committed suicide due 
to depression as a result of a lung disability caused by in-
service exposure to asbestos.  While she is competent as a 
lay persona to describe observing symptoms such a depression, 
she is not competent to provide an opinion linking the 
depression to his lung disability, or linking his lung 
disability to in-service asbestos exposure.  As such matters 
are outside her competence as a lay person, her testimony 
cannot serve to establish a connection between the veteran's 
death and his military service.

The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  

The Board is cognizant that the appellant did submit several 
letters from a private physician who treated the veteran 
prior to his death.  However, while the physician 
acknowledges that the appellant's allegations as to the 
etiology of the veteran's lung disorder and the cause of his 
death were "possible" correct, it is clear from the text of 
the letters was ultimately just relaying the appellant's 
contentions.  As will be discussed in greater detail below, 
the physician was careful to never offer his own independent 
medical opinion that the veteran's lung disability was, in 
fact, caused by in-service exposure to asbestos, or that the 
veteran's death was a result of depression regarding his lung 
disability.  For these reasons, the Board finds that these 
letters are essentially a transcription of the appellant's 
own contentions, and do not amount to competent medical 
evidence indicating a relationship between his lung 
disability and service, or to his death.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
a claimant's statements regarding medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).  Certain diseases, to include 
diabetes mellitus, may be presumed to have been incurred in 
service when manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2007).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

1.  Entitlement to service connection for the cause of the 
veteran's death.

The veteran's death certificate reflects that he died on 
December [redacted], 2004 of a gunshot wound to the head.  The 
appellant contends that the veteran committed suicide due to 
depression as a result of a lung disability caused by in-
service exposure to asbestos.  See Travel Board hearing 
transcript, March 2008. 

A review of the veteran's service medical records does not 
indicate that the veteran was diagnosed with or treated for 
depression or a lung disability during service.  The Board 
notes that the veteran was treated by a private physician 
prior to his death for anxiety, findings of possible 
underlying depression, hypertension, chronic atrial 
fibrillation, cardiomyopathy, dyslipidemia, pulmonary 
hypertension secondary to multiple pulmonary emboli, and 
chronic obstructive pulmonary disease (COPD).  See Garner 
Family Practice, P.A. letters, March 2005 and July 2006; 
Garner Family Practice, P.A. treatment record, October 2003.  
The veteran was not service connected for any disabilities or 
conditions, to include anxiety, depression, or a lung 
disability, at the time of his death. 

In regards to the appellant's allegations, the Board 
acknowledges that the claims folder contains several letters 
from a private physician who treated the veteran prior to his 
death.  In a February 2005 letter, the physician noted that 
the appellant claimed that the veteran was exposed to 
asbestos during military service and that she felt this could 
have possibly contributed to some of his pulmonary problems 
and symptoms of shortness of breath.  See Garner Family 
Practice, P.A. letter, February 2005.  The physician went on 
to note that this possibility had never been discussed with 
the veteran prior to his death.  Id.  In a March 2005 letter, 
the same physician stated that the veteran had "apparently 
been exposed to asbestos during his military service" and 
that "it is possible that this could have been a 
contributing factor to his poor pulmonary function."  See 
Garner Family Practice, P.A. letters, March 2005.  In a July 
2006 letter, this physician acknowledged that the veteran had 
a diagnosis of anxiety and some possible underlying 
depression.  See Garner Family Practice, P.A. letters, July 
2006.  He continued on to say that the veteran had been on 
SSRI medication primarily for anxiety symptoms and had at 
times exhibited some symptoms of depression.  Id.  The 
physician noted that, after the veteran's death, it became 
apparent that he was probably more distraught about his 
underlying lung condition.  Id.  He concluded his letter by 
saying that the veteran apparently took -his own life due to 
depression over his problems; although, those symptoms had 
never been related to him directly prior to the veteran's 
death.  Id.

The Board notes that the aforementioned letters indicate that 
the physician acknowledged the possibility that the veteran 
may have taken his own life due to depression from a lung 
disability, which possibly could have been caused, in part, 
by exposure to asbestos.  However, while the physician 
acknowledges the possibility of the appellant's allegations, 
it is clear from the text of these letters that the physician 
is not expressing his own independent medical conclusion as 
to the relationship between the veteran's military service, 
and his death, but rather, is merely relating the appellant's 
own assertions.  In this regard, the physician never 
affirmatively opined that the veteran's lung disability was, 
in fact, caused by in-service exposure to asbestos, or that 
the veteran's death was a result of depression regarding his 
lung disability.  In fact, the physician was careful to note 
in both the July 2006 and February 2005 letters that the 
veteran had never related to him symptoms of his depression 
over his health problems or discussed exposure to asbestos 
with him prior to his death.

The Board is sympathetic to the appellant in that it is clear 
that she sincerely believes that her spouse's death was a 
result of depression due to a lung disability caused by in-
service exposure to asbestos.  See hearing transcript, March 
2008.  However, the competent medical evidence of record does 
not support this contention.  As a lay person has not been 
shown to be capable of making medical conclusions, her 
statements that the veteran's death was essentially caused by 
his lung disability are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Therefore, as the claims folder contains no competent medical 
evidence or opinion relating the veteran's death, directly or 
indirectly, to his lung disability or to his active duty 
service, the Board finds that service connection is not 
warranted for the veteran's cause of death.  38 U.S.C.A. §§ 
1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).  

2.  Entitlement to eligibility for Dependents' Educational 
Assistance.

The appellant claims entitlement to educational assistance 
benefits under Title 38, Chapter 35.  According to law, the 
surviving spouse of a veteran will have basic eligibility for 
benefits where the veteran was discharged from service under 
other than dishonorable conditions, and had a permanent total 
service-connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a) (2007).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the cause of the veteran's 
death has not been shown to be service-related.  Accordingly, 
the Board finds that the appellant has not met the conditions 
for eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35, and there is no legal 
entitlement to the benefit.  See Sabonis v. Brown,, 6 Vet. 
App. 426 (1994).








ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to eligibility for Dependents' Educational 
Assistance is denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


